Citation Nr: 0409887	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to wavier of recovery of an overpayment of 
compensation benefits in the amount of $32,479.00.


REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a July 2001 decision of the Committee on Waivers and 
Compromises (the Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The veteran served on active duty from September 1982 to December 
1985.  He has been determined to be incompetent for VA purposes.  
The appellant is the veteran's father and legal guardian.

The RO sent the appellant a letter in May 2003 regarding 
clarification of a prior hearing request, but no reply to this 
letter has been received.  The Board will therefore proceed to 
review this case on the basis that the appellant does not want to 
appear at a hearing in connection with this appeal.

This appeal is REMANDED to the RO via the VA Appeals Management 
Center in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

Appellate review by the Board of this disability compensation 
overpayment case must be deferred as a number of developmental 
matters, both procedural and evidentiary, must be addressed by the 
agency of original jurisdiction (AOJ).

First of all, there has been a significant change in the law 
during the pendency of this appeal.  With the passage of the 
Veterans Education and Benefits Expansion Act of 2001, Public Law 
107-103, § 204, 115 Stat. 990, on December 27, 2001, Congress 
repealed the limitation on payments of VA benefits to incompetent 
institutionalized veterans [found under 38 U.S.C. § 5503].  The 
former section 5503 provided that when a veteran, as in this case, 
was rated incompetent by VA, and had neither spouse nor child, and 
was hospitalized, institutionalized or domiciled by the United 
States or any political subdivision thereof with or without 
charge, and had an estate which equaled or exceeded $1,500, 
further payment of compensation would not be made until that 
veteran's estate was reduced to $500.  See also 38 C.F.R. § 
3.557(b) (2000).  The legislative history of the former section 
5503 disclosed that the purpose of the law was to prevent 
gratuitous benefits for incompetent veterans receiving care at 
public expense from accumulating in excessive amounts and passing, 
upon the death of the veteran, to relatives having no claim 
against the Government on account of the veteran's military 
service.  See S. Rep. No. 344, 86th Cong., 1st Sess. (1959), 
reprinted in 1959 U.S.C.C.A.N. 2048.

The current version of the law provides that a veteran in a 
similar circumstance, 
i.e. rated incompetent by VA, has neither spouse nor child, and is 
hospitalized, institutionalized or domiciled by the United States, 
will receive payment of their benefits with the exception of the 
amount of additional compensation paid under section 1114(r) of 38 
U.S.C. for aid and attendance beginning the first day of the 
second calendar month of such hospitalization for so long as such 
hospitalization continues.  See 38 U.S.C.A. § 5503(c) (West 2002).

In June 2003, VA adopted regulations to implement the statutory 
provisions of the Veterans Education and Benefits Expansion Act of 
2001, to include removing the several references found in VA's 
regulations which allowed withholding of benefits for incompetent, 
institutionalized veterans without dependents.  See 68 Fed. Reg. 
34542 (June 10, 2003).  In particular, the former regulation that 
authorized such withholdings, 38 C.F.R. § 3.557, was removed in 
its entirety, and section 3.558 of 38 C.F.R. was amended by 
removing and redesignating several provisions.  Of significance 
here is the amendment that provides that any amount not paid 
because of the provisions of the former § 3.557(b) (as in effect 
prior to December 27, 2001), or any compensation or retirement pay 
withheld pursuant to the provisions of § 3.551(b) as it was 
constituted prior to August 1, 1972 ("old-law pension"), will be 
awarded to the veteran if he is subsequently rated competent by VA 
for a period of not less than six months.  See C.F.R. § 3.558(b) 
(2003).  The Board observes, however, that this subsection does 
not appear to apply to the facts in this case, as the veteran has 
not regained competency and he is not receiving benefits based on 
the old pension law.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
where the law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant applies 
unless Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done so.

The applicable changes in the law brought about by the Veterans 
Education and Benefits Expansion Act of 2001, to include the 
amended regulations discussed above, have not been applied at the 
RO-level in this case, and it appears that neither the appellant 
nor his attorney have been furnished notice of these changes.  
Under the circumstances here presented, the Board believes that 
this claim should be readjudicated, after appropriate notice of 
the change in the law has been provided to the appellant and his 
attorney, to insure all appropriate due process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it must 
be considered whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

Furthermore, the appellant's attorney has raised the issue of 
administrative error by VA, citing 38 U.S.C.A. § 5112(b)(10).  
This amounts to a challenge as to the validity of the charged 
overpayment indebtedness.  The Court has directed that when a 
debtor requests waiver of an overpayment and also asserts that the 
underlying debt is invalid, VA must resolve both matters.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also 
VAOPGCPREC 6- 98, 63 Fed. Reg. 31264 (1998).  

Finally, the Board notes that in light of the changes in the law 
discussed above, the additional development on remand may 
necessitate a recalculation of the charged indebtedness.  If such 
action is deemed necessary, a summary report of the recalculated 
debt must be provided to the appellant and his attorney and a copy 
of such report associated with the claims folder.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must adjudicate the matter of whether the creation of the 
overpayment was proper, undertaking such development as is 
necessary in order to adjudicate the issue and address the 
specific contentions, to include the allegations of VA 
administrative error.  

VBA should then adjudicate the matter of entitlement to waiver of 
the charged overpayment of compensation benefits, with application 
of the changes in the law that are germane to the facts in this 
case.  If it is determined that additional development, to include 
recalculation of the debt, is required, such development should be 
undertaken.   

If the claim is denied, in whole or in part, VBA should furnish 
the appellant and his attorney a supplemental statement of the 
case, which must include copies of the relevant provisions of the 
Veterans Education and Benefits Expansion Act of 2001 and relevant 
amended regulations.  The appellant and his attorney should then 
be provided appropriate opportunity for a response.

Thereafter, the case should be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

